[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
RULING ON MOTION FOR ARTICULATION
The Plaintiff-Appellant moves the Court to CT Page 5490 articulate its denial of a motion to reopen the second judgment of dismissal for failure to prosecute with diligence in the third year of this case's court life wherein there has not even been an answer filed.
The Court exercising its discretion and upon reviewing the entire file, while also noting that this result could have been averted by the plaintiff's diligently filing a motion for default for failure to plead, denied the motion to open the second judgment of dismissal for failure to prosecute with due diligence.
BY THE COURT, CHARLES D. GILL, JUDGE